Title: Thomas Jefferson’s Estimate of Income and Expenses, 25 June 1819
From: Jefferson, Thomas
To: 


          
            
              June 25. 1819.
               
              
            
            
              P. Gibson. balce in favr Th:J. June 25.
              
               
              860
              .79
            
            
              May 20.June 30. 50. bar. flour Mill rent
              
               
              300
              .
            
            
              July  10. to 14. my note to Th:J.R. to be pd in bk US
              1000
               
              
            
            
              
              
              White Bedfd
              290
              .08
              
            
            
              
              
              Lietch for
              Coffee
              40
              .
               
              
               
              
            
            
              
              
              
              cash
              25
              .
               
              
               
              
            
            
              
              
              
              Massie
              37
              .98
               
              
               
              
            
            
              
              
              
              cash to be recd
              60
              .
               
              162
              .98
              
            
            
              
              
              Smith Andrew for glass
              68
              .78
              
            
            
              
              
              Kelly. cornsheller
              30
              .
              
            
            
              these marked ╲ left to Bacon to pay out of T.E.R. & Pol’s money
              ✓
              Monroe. corn
              18
              .275
              
            
            
              ✓
              Craven. hay
              20
              .
              
            
            
              ✓
              Campbell oats
              25
              .50
              
            
            
              ╲
              Rogers. oats 27.50 beef 10.41. tallow 6.92
              37
              .91
              )
              
            
            
              
              6
              .92
              
            
            
              
              Stack
              15
              
              
            
            
              ╲
              Garrett for J. M. Randolph (Laporte)
              63
              .
              
            
            
              
              Kelly
              30
              
              
            
            
              ╲
              Ragland
              abt 
              70
              . 
              
            
            
              ╲
              Carden
              60
              .
              
            
            
              
              Th:J.R. interest
              60
              .
              
            
            
              
              Mayo Fred. A.
              28
              .375
              
            
            
              
              Laval
              63
              .
              
            
            
              ╲
              Watson a cow 
              20
              .
              
            
            
              
              
              Clay.
              19. Jan. 16 abt 
              6058
              .48
              
            
            
              July 15.
              ╲
              Higgenbotham. corn
              193
              .33
              
            
            
              Aug. 15.
              ╲
              Drury Wood. corn
              150
              .
              
            
            
              
              
              Lawyers
              abt 
              200
              .
              
            
            
              
              
              Wynne for Goodman
              abt 
              200
               
              
            
            
              
              
              Chisolm & Perry
              abt 
              60
              .
              
            
            
              
              
              
               
              
               
              
            
            
              
              
              Bark 13⅔ + 35910 cords
              abt 
              
               
              300211
              .90
            
            
              
              
              T. E. Randolph
              
               
              544
              .61
            
          
        